DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. US 10,845,252 and US 10,323,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sriram Srinivasan on 1/28/22.
In the claims please change to read:
Claim 20, Line 13, please change “electrical condition” to read -- electrical property --.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Chaffey et al. (Chaffey; 2014/0008355) discloses a wireless sensing system (Fig 1), comprising:  a radio frequency (RF) sensor tag (22 of Fig 2 RFID tag) configured to evaluate a physical characteristic (temperature) of an object ([0047] substance), comprising: a substrate ([0060] a dielectrical semiconductor substrate); an RF circuit (24 of Figs 1,2 RFID chip); an antenna (26 of Fig 1 antenna coil) electronically coupled to the RF circuit (Fig 2) and disposed on the substrate ([0060]); a sensor ([0032]-[0033] resonant members; 44 of Fig 2, [0060] the temperature dependent characteristic of the RFID tag 22 and the tag identifier may be provided…[using] resonant members 44 each having a particular resonant frequency; [0014] resonant member having the temperature-dependent characteristic) electronically coupled to the RF circuit (Fig 2); and a current source (including 14, 18, 20 of Fig 1) configured to be activated and generate a current signal to induction heating system 10 further includes an induction heater 16 including notably an induction coil 18 and induction heater control unit 20 for supplying AC current to thereby generate an AC magnetic field which acts to heat the heating element 14; [0047] the heating element 14 is affixed to the vial 12 so as to be in thermal contact with substances stored within the vial), wherein the sensor generates a sensing signal associated with the physical characteristic of the object that varies in response to a condition (thermal condition) of the object when the current signal is received at the object ([0059] temperature read by the interrogator is continuously provided (as the ac current is supplied and the physical characteristic (temperature) varies)), wherein the RF sensor tag is configured to transmit a data signal associated with the sensing signal via the antenna ([0053]-[0054] RFID tag transmits data encoded in the RFID chip via the antenna coil); and an RF reader (30 of Fig 1 interrogation coil) configured to transmit an interrogation power to the RF sensor tag to receive the data signal ([0053] interrogator 28 notably includes an interrogation coil 30 and associated interrogation circuitry 32; [0054] data is then captured by the interrogation coil 30. The temperature dependent characteristic of the RFID tag 22 is received by the interrogation circuitry 32 which then determines the current temperature being sensed by the RFID tag 22).
Forster et al. (Forster; US 2010/0079287) discloses an RFID device includes a first, relatively permanent portion and a second alterable or inactivatable portion.  The first portion may itself be an antennaless RFID device that may be read at short range, and the second portion may be an antenna that, when coupled to the first portion, substantially increases the range at which the first portion may be read. Forster discloses an RFID device with a stretchable substrate ([0097], Claim 47).
While Chaffey and Forster disclose systems using wireless RFID sensing devices, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a sensor generates a sensing signal associated with the physical characteristic of an object that varies in response to a change in an electrical property of the object, and when a physical characteristic of the object varies in response to a condition of the object when a motion-based excitation signal or light signal is received at the object, as detailed in the independent claims. The application is in condition for allowance based upon the aforementioned rationale in combination with other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685